DETAILED ACTION
This Office Action is in response to the application filed on May 13, 2021. Claims 25-48 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-31, 33, 35-43, 45, and 47-48 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Publication No. 2021/0120265 (“Lee”), which corresponds to a foreign priority application filed June 18, 2018.
With respect to claim 37, Lee teaches
An apparatus, comprising:
a memory containing instructions (see ¶¶255-256, describing that the invention may be embodied by software stored in memory and executed by a processor in communication with the memory); and
a processor in communication with the memory (see citation and arguments with respect to element above), and execution of the instructions causes the apparatus to: 
obtain motion vectors of control points of an affine coding block (see Abstract, Fig. 19, item S1920, ¶¶13, 165-167, 178, 201, describing that the system obtains control point motion vectors CPMV of a current block coded by affine prediction, i.e., of an affine coding block); 
obtain a motion vector of each subblock in the affine coding block based on the motion vectors of the control points of the affine coding block using an affine transform model, wherein a size of each subblock in the affine coding block is determined based on a prediction direction of the affine coding block (see Fig. 19, item S1930, ¶¶13, 177-178, 180, 201-202, 204-205, describing that the system obtains a motion vector of each subblock (of a motion vector field MVF) of blocks coded in the affine mode based on the control point motion vectors of that block using an affine motion model, i.e., affine transform model, and that the size of each subblock of the affine coding block may be set differently depending on whether the current block is encoded by bi-prediction or uni-prediction, i.e., based on a prediction direction); 
perform motion compensation based on the motion vector of each subblock in the affine coding block, to obtain a predicted pixel value of each subblock in the affine coding block (see ¶¶163, 206, describing that the system may perform motion prediction, i.e., motion compensation, by generating prediction samples (made up of prediction pixels – see ¶¶61, 65) for the current block, obtaining predicted values for the sub-block pixels of the affine coding block using the motion vector of each of the subblocks of the affine coding block); and 
generate a predicted pixel value of the affine coding block based on the predicted pixel value of each subblock of the affine coding block (see citations and arguments with respect to element above and Fig. 19, item S1940, describing that the system may use the MVF/sample values to generate a sample value prediction of the affine coding block, i.e., generate a predicted pixel value of the affine coding block based on the predicted pixel value of each subblock of the affine coding block).
With respect to claim 38, Lee teaches all the elements of independent claim 37. Lee additionally teaches: 
wherein: 
the prediction direction of the affine coding block is bidirectional prediction, and the size of each subblock in the affine coding block is 8 x 8; or 
the prediction direction of the affine coding block is unidirectional prediction, and the size of each subblock in the affine coding block is 4 x 4 (see citations and arguments with respect to claim 37 above and ¶¶14, 204, describing that if the prediction direction is bidirectional (biprediction), the size of the sub-block may be set to 8x8 and if the prediction direction is unidirectional (uniprediction), the size of the subblock may be 4x4). 
With respect to claim 39, Lee teaches all the elements of independent claim 37. Lee additionally teaches:  
wherein: 
the prediction direction of the affine coding block is bidirectional prediction, and the size of each subblock in the affine coding block is U x V; or 
the prediction direction of the affine coding block is unidirectional prediction, and the size of each subblock in the affine coding block is M x N; and 
wherein U and M each represent a width of each subblock, V and N each represent a height of each subblock, and U, V, M, and N each are 2n, wherein n is a positive integer, wherein U≥M, V≥N, and U and V cannot be equal to M and N respectively at the same time (see citations and arguments with respect to claim 37 above and ¶¶14, 204, describing that if the prediction direction is bidirectional (biprediction), the size of the sub-block may be set to 8x8, i.e., UxV, and if the prediction direction is unidirectional (uniprediction), the size of the subblock may be 4x4, i.e., MxN – see also ¶203 clarifying that 4x4 and 8x8 are width and height measurements of the subblock, i.e., wherein U and M each represent a width of each subblock, V and N each represent a height of each subblock; one of ordinary skill in the art at the time of filing would have understood 4 to equal 22 and 8 to equal 23 and that 8≥4 and 8 is not equal to 4, i.e., and U, V, M, and N each are 2n, wherein n is a positive integer, wherein U≥M, V≥N, and U and V cannot be equal to M and N respectively at the same time). 
With respect to claim 40, Lee teaches all the elements of dependent claim 39. Lee additionally teaches:
wherein U = 2M, and V = 2N (see citations and arguments with respect to claim 39 above, describing that U and V are 8 and M and N are 4, i.e., U=2M and V=2N). 
With respect to claim 41, Lee teaches all the elements of dependent claim 39. Lee additionally teaches:  
wherein M is 4, and N is 4 (see citations and arguments with respect to claim 39 above, describing that M and N are 4). 
With respect to claim 42, Lee teaches all the elements of dependent claim 41. Lee additionally teaches:
wherein U is 8, and V is 8 (see citations and arguments with respect to claims 39 and 41 above, describing that U and V are 8). 
With respect to claim 43, Lee teaches all the elements of independent claim 37. Lee additionally teaches:  
wherein the processor is configured to: 
receive an index and a motion vector difference (MVD) that are obtained by parsing a bitstream; 
determine a target candidate motion vector predictor group that corresponds to the index; and 
determine the motion vectors of the control points of the affine coding block based on the target candidate motion vector predictor group and the MVD (see citations and arguments with respect to claim 37 above and ¶¶165, 182-183, 201, describing that the decoder, i.e., processor, may receive an index corresponding to both an optimal candidate and a control point motion vector difference (CPMVD), i.e., receive an index and a motion vector difference (MVD) that are obtained by parsing a bitstream, use that CPMVD (identified by the index) to obtain motion vectors of blocks neighboring the current block, i.e., determine a target candidate motion vector predictor group that corresponds to the index, and obtain the CPMVs (control point motion vectors) of the affine coding block based on the CPMVD and the neighboring block motion vectors, i.e., target candidate motion vector predictor group). 
With respect to claim 45, Lee teaches all the elements of independent claim 37. Lee additionally teaches:
wherein the processor is configured to: 
receive an index obtained by parsing a bitstream; and 
determine target candidate motion information that corresponds to the index, wherein the target candidate motion information comprises at least one target candidate motion vector group, and the target candidate motion vector group is used as the motion vectors of the control points of the affine coding block(see citations and arguments with respect to claim 37 above and ¶¶78, 165, 182-183, 201, describing that the decoder, i.e., processor, may parse a bitstream and receive an index, determine candidate motion vectors (e.g., of neighboring blocks) and a CPMVD from that index, i.e., determine target candidate motion information that corresponds to the index, wherein the target candidate motion information comprises at least one target candidate motion vector group, and that these may be used to determine the control point motion vectors (CPMVs) of the current block, i.e., the target candidate motion vector group is used as the motion vectors of the control points of the affine coding block). 
With respect to claim 47, Lee teaches all the elements of independent claim 37. Lee additionally teaches:  
wherein when a size of the affine coding block satisfies W = 16 and H = 16, an affine mode is allowed to be used (see Tables 2-3, ¶163, showing and describing affine coding mode used on a block of 16x16). 
With respect to claim 25, claim 25 recites the elements of claim 37 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 37 also applies to claim 25.
With respect to claim 26, claim 26 recites the elements of claim 38 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 38 also applies to claim 26.
With respect to claim 27, claim 27 recites the elements of claim 39 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 39 also applies to claim 27.
With respect to claim 28, claim 28 recites the elements of claim 40 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 40 also applies to claim 28.
With respect to claim 29, claim 29 recites the elements of claim 41 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 41 also applies to claim 29.
With respect to claim 30, claim 30 recites the elements of claim 42 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 42 also applies to claim 30.
With respect to claim 31, claim 31 recites the elements of claim 43 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 43 also applies to claim 31.
With respect to claim 33, claim 33 recites the elements of claim 45 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 45 also applies to claim 33.
With respect to claim 35, claim 35 recites the elements of claim 47 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 47 also applies to claim 35.
With respect to claim 48, Lee teaches all the elements of claim 37 above. Lee additionally teaches: 
wherein the processor is configured to:
obtain a model parameter of the affine transform model based on the motion vectors of the control points of the affine coding block; and
obtain the motion vector of each subblock in the affine coding block based on location coordinate information of each subblock in the affine coding block and the affine coding block and the affine transform model (see Fig. 17, ¶¶177-180, describing that the processor obtains a model parameter of the affine transform model using the control point motion vectors and then uses such a model and the comtprol point motion vectors (e.g., v0, v1, etc. of Fig. 17, including their respective coordinates/locations (x0, y0), (x1, y1), etc.) to obtain the motion vector field, i.e., motion vector of each subblock, of the affine coding block based on the location coordinate information of each subblock in the affine coding block and the affine transform model). 
With respect to claim 36, claim 36 recites the elements of claim 48 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 48 also applies to claim 36.
Claim Rejections - 35 USC § 103
Claims 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Publication No. 2019/0089960 (“Chen”).
With respect to claim 44, Lee discloses the invention substantially as claimed. As detailed above, Lee teaches each and every element of dependent claim 43. Lee also discloses: 
wherein prediction direction indication information indicates unidirectional prediction or bidirectional prediction (see citations and arguments with respect to claim 37 above describing that prediction direction information indicates unidirectional prediction (uniprediction) or bidirectional prediction (biprediction)). 
Lee  does not explicitly disclose the prediction direction indication information is derived or obtained by parsing the bitstream.
However, in the same field of endeavor, Chen discloses that it was known to obtain prediction direction information (unidirectional or bidirectional) from parsing the bitstream: 
… the prediction direction indication information is derived or obtained by parsing the bitstream (see ¶¶12, 98, describing that it was known for the decoder to receive information indicating prediction direction via a parameter set in the bitstream, i.e., such information would be understood to be derived or obtained by the decoder by parsing the bitstream).
At the time of filing, one of ordinary skill would have been familiar with the use of uniprediction and biprediction in a decoder and the way in which the decoder determines which type of prediction is to be used for a block or region of an image. As evidenced by Chen, this would include parsing such see citations above). Accordingly, to one of ordinary skill in the art at the time of filing, providing a mechanism for Lee’s decoder to parse prediction direction information from the bitstream to determine the prediction type to be used for a block or region would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for the decoder to parse prediction direction information from the bitstream to determine the prediction type to be used for a block or region in the coding system of Lee as taught by Chen.
With respect to claim 32, claim 32 recites the elements of claim 44 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 44 also applies to claim 32.
Claim Rejections - 35 USC § 103
Claims 34 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Publication No. 2020/0275117 (“Jeong”), which corresponds to a provisional application filed September 19, 2017.
With respect to claim 46, Lee discloses the invention substantially as claimed. As detailed above, Lee teaches each and every element of dependent claim 45. Lee additionally discloses
wherein: 
the prediction direction of the affine coding block is bidirectional prediction, and the target candidate motion information corresponding to the index comprises a [] target candidate motion vector group corresponding to a [] reference frame list … (see citations and arguments with respect to claim 45 above and ¶¶83, 139-140, 149-150, 183, describing that where the prediction direction of the affine coding block may be bidirectional and that an index is received that comprises a target candidate motion vector group (e.g., group of neighbors) that correspond to a reference frame list)
Lee does not explicitly disclose that for biprediction the index identifies both a first target candidate motion vector group corresponding to a first reference frame list and a second candidate motion vector group corresponding to a second reference frame list.
However, in the same field of endeavor, Jeong discloses that it was known for the index to identify both a first target candidate motion vector group corresponding to a first reference frame list and a second candidate motion vector group corresponding to a second reference frame list: 
wherein: 
the prediction direction of the affine coding block is bidirectional prediction, and the target candidate motion information corresponding to the index comprises a first target candidate motion vector group corresponding to a first reference frame list and a second target candidate motion vector group corresponding to a second reference frame list; or
the prediction direction of the affine coding block is unidirectional prediction, and the target candidate motion information corresponding to the index comprises a first target candidate motion vector group corresponding to a first reference frame list, or the target candidate motion information corresponding to the index in the candidate motion information list comprises a second target candidate motion vector group corresponding to a second reference frame list, and 
the first reference frame list and the second reference frame list are different (see Fig. 31, ¶¶385-388, 390, 393, describing that for a bi-directional motion vector, candidates specified by an index include both candidates of both the list 1 and list 0 directions (each of list 1 and list 0 corresponding to different reference pictures)).
At the time of filing, one of ordinary skill would have been familiar with signaling reference frames via indices and bi-directional prediction and have understood that, as evidenced by Jeong, in order to signal bi-directional candidates in a motion vector candidate list-based system, an index pointing to both first and second candidate groups corresponding to first and second reference frame lists could be used. Accordingly, to one of ordinary skill in the art at the time of filing, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for signaling biprediction by signaling an index pointing to both first and second candidate groups corresponding to first and second reference frame in the coding system of Lee as taught by Jeong.
With respect to claim 34, claim 34 recites the elements of claim 46 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 46 also applies to claim 34.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481